DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (US Patent Application Publication US 2012/0012281 A1) in view of Sun. (US Patent Application Publication US 2016/0219756 A1).
Regarding claim 1, Franz discloses (figure 1-4e) a heat dissipation unit comprising a two-phase fluid hollow chamber body with a first plate body, a second plate body (the plate connected to fins 404 and the plate directly connected to component 406  respectively form the first and second plate bodies as seen in the figures) correspondingly mated with the first plate body and covered thereby (the plate directly connected to component 406 covers the plate connected to fins 404 and has the chambers 408 and 412 there between, as seen by the disposition of the chambers in figures 2, 3b and 4e), and a common wall face (a common wall along the body of either of vapor chambers 412, separating chambers 412 from central vapor chamber 408b as seen in figure 4c), the common wall face defining the two-phase fluid hollow chamber body (the vapor chambers 408b and 412 are filled with fluids with different boiling points per paragraph 0022) with at least a first section located at one side of the common wall face (a  first section in the first vapor chamber 408b is on one side of the common wall between the vapor chamber 408b and the chamber 412) and a second section located at an opposite side of the common wall face ( a second section in one of the vapor chambers 412 is on an opposite side of the common wall  along the body of vapor chambers 412 from vapor chamber 408b) and extending outward in a direction opposite to the first section (chambers 412 extend outward relative to the middle vapor chamber 408 as seen in figure 4c),  the first and second sections being left and right horizontally side-by-side arranged on a same horizontal plane and defined between the first and second plate bodies (the chambers 408 and 412 are  horizontally side by side per figure 4b and 4c, and the plate directly connected to component 406 covers the plate connected to fins 404 and has the chambers 408 and 412 there between, as seen by the disposition of the chambers in figures 2, 3b and 4e), the first section forming a vapor chamber structure (first vapor chamber 408) and the second section forming a heat pipe structure, the two-phase fluid hollow chamber body being integrally formed and having both vapor chamber and heat pipe working performance (the first chamber 408 dissipates heat per paragraph 0016 and is configured as a vapor chamber per paragraph 0022 and would dissipate heat over the area of the vapor chamber 408 which is relatively larger than the individual second chambers 412 as seen in figure 4c, and the second chambers 412, may be heat pipes per paragraph 0021 which would dissipate heat to the remote ends of the chambers 412, remote from the component 406 from which heat is dissipated by the chambers 408b and 412).
However Franz does not disclose a second section located at an opposite side of the common wall face and extending outward in a direction opposite to the first section and away from contract with the common wall face. As Franz only discloses in the embodiment of figure 4c the first section in chamber 408b and the second section in chamber 412 in contact with a common wall face along the entire length as chambers 408b and 412 are in contact with the common wall along its entire length of the chamber 412b.
Sun discloses  heat dissipation unit with a first section (the inside of the vapor chamber 1 within housing 11) and a second section (the inside of heat pipe 2)  with the  second section located at an opposite side of a common wall face (a common wall face at the portion of pipe body 21 within the housing 11 as seen in figure 2-7) and extending outward in a direction opposite to the first section and away from contract with the common wall face (the heat pipe 2 extend outside of the common wall at the portion of the pipe body 21 within the housing 1, where the portion that extends away from the common face is at the ends of the heat pipe 2  that extend from chamber 1 to accommodate fins 23 as seen explicitly in figure 8 and 9 )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second section/vapor chambers (412) which extend in diverging directions from a single side of the first vapor chamber (408b) of Frantz to have a portion that extends away from a common contact face between the  first section/vapor chamber as taught by Sun. By extending the ends of the second vapor chambers (412) of Franz beyond the boundaries of the first vapor chamber (408b) i.e. extending the vapor chambers beyond the boundaries of vapor chamber 408b , i.e. diagonally up and diagonally down from the vapor chamber 408b, doing so would extend the heat pipes/ second sections of Franz from the vapor chamber/ first section as taught by Sun to provide the advantages of a vapor chamber and a heat pipe as taught by Sun where the vapor chamber can provide low spreading heat resistance over a larger area and the heat pipe provides a wide heat transferring direction range (per paragraph 0006 and 0008, i.e. the vapor chamber can spread the heat over a wider area and the heat pipe can transfer the heat over a longer distances to remote ends ) where the heat pipe can transfer heat away from the vapor chamber to external heat dissipation fins per (paragraph 0029 and 0035 which would enhance heat dissipation efficiency per paragraph 0035).
Regarding claim 2, Franz as modified discloses the claim limitations of claim 1 above and Franz further discloses an inner wall of the first section has a first capillary structure (each chamber, i.e. chamber 408, may have unique wicking structures per paragraph 0019) and an inner wall of the second section has a second capillary structure (each chamber i.e. chamber 412 may have unique wicking structures per paragraph 0019), and the first and second capillary structures being not directly connected with each other (each chamber may have unique wicking structures per paragraph 0019 and the chambers 408b and 412 are sealed and contain different working fluids per paragraph 0015 and 0022 fluid with different boiling points per paragraph 0019 and would not be connected to one another).
Regarding claim 3, Franz as modified discloses the claim limitations of claim 1 above however Franz does not explicitly disclose that the first and second capillary structures are selected from a group consisting of mesh bodies, fiber bodies, sintered powder bodies, combinations of mesh bodies and sintered powders and microgroove bodies. As Franz is silent as to any specific type of capillary structure. 
Sun teaches first (12) and second capillary (22) structures are selected from a group consisting of mesh bodies, fiber bodies, sintered powder bodies, combinations of mesh bodies and sintered powders and microgroove bodies (sintered particles and metallic webs are grooves disclosed as structures for the capillary structures 12 and 22 per paragraphs 0024 and 0028).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the generic capillary structure of Franz to be the capillary structures disclosed by Sun. Doing so would provide a known capillary structure capable of working in vapor chambers (per paragraph 0024) or in heat pipes (per paragraph 0028) as recognized by Sun.

Regarding claim 5, Franz as modified discloses the claim limitations of claim 1 above and Franz further discloses the first section (408b) has a first connection end and a second connection end (as the connection ends are only generally defined a wide range of structures can be interpreted as the connection ends such as,  the left and right end of chamber 408b in figure  4c, form the first and second ends respectively where the chamber 408b contacts secondary structures 410 to the left and right of the center of the base 402 respectively that form the chamber 412 as seen in figure 4c or alternatively the left or right half of base 402 as seen in figures 3a and 4a-4c could be the first connection with the other half of base 402 being the second connection end) and the second section (412) has a heat absorption end (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) and at least one heat dissipation end (the ends of chambers 412 positioned away from component 406 per paragraph 0018).
Regarding claim 6, Franz as modified discloses the claim limitations of claim 5 above and Franz further discloses the heat absorption end (the portion of chamber 412, on the left of figure 4c, connected to component 406 where heat is absorbed per paragraph 0018) is connected with the first connection end (the left end of chamber 408b as seen in figures 4c)  and the heat dissipation end extends in a direction away from the heat absorption end (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portion of the chamber 412 connected to the component 406 as seen in figure 4c).
Regarding claim 7, Franz as modified discloses the claim limitations of claim 5 above and Franz further discloses a third section (the second of the two chambers 412 seen in figure 4c) having a heat absorption end (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) and heat dissipation end (the ends of chambers 412 positioned away from component 406 per paragraph 0018) left and right horizontally side by side arranged with the first and second sections (the two chambers 412 re arranged to the left and right of chamber 408b as seen in figure 4c) and wherein the first and second connection ends of the first section (the left and right ends of chamber 408b as seen in figures 4c form the first and second ends respectively where the chamber 408b contacts secondary structures 410 to the left and right respectively that form the chamber 412 as seen in figure 4c)  are respectively connected with the heat absorption ends of the second and third second sections (the portions of chambers 412, connected to component 406 where heat is absorbed per paragraph 0018 as seen in figure 4c), and wherein each heat dissipation end extends in a direction away from the respective heat absorption ends (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portion of the chambers 412 connected to the component 406 as seen in figure 4c).
Regarding claim 8, Franz as modified discloses the claim limitations of claim 5 above and Franz further discloses wherein the heat absorption end  (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) extends from the first connection end (the left or right half of base 402 as seen in figures 3a and 4a-4c) into the first section (the portion of chamber 412, connected to component 406 extends into the chamber 408 as seen in figure 4b)  and the heat dissipation end extends in a direction away from the heat absorption end (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portion of the chambers 412 connected to the component 406 as seen in figure 4b).
Regarding claim 9, Franz as modified discloses the claim limitations of claim 5 above and Franz further discloses wherein a third section (the second of the two chambers 412 seen in figure 4c) having a heat absorption end (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) and heat dissipation end (the ends of chambers 412 positioned away from component 406 per paragraph 0018) left and right horizontally side by side arranged with the first and second sections (the two chambers 412 re arranged to the left and right of chamber 408b as seen in figure 4c) and each heat absorption end (the portions of chambers 412, connected to component 406 where heat is absorbed per paragraph 0018) respectively extends from the first or second connection ends (the left and right half of base 402 as seen in figures 3a and 4a-4c) into the first section (the portions of chambers 412, connected to component 406 extends into the chamber 408 as seen in figure 4b), the two heat dissipation ends respectively extending in a direction away from the heat absorption ends (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portions of the chambers 412 connected to the component 406 as seen in figure 4b).
Regarding claim 10, Franz as modified discloses the claim limitations of claim 1 above and however Franz does not disclose at least one support structure is disposed in the first section, the support structure being selected from a group consisting of copper column, sintered powder column body and annular column body, two ends of the support structure being respectively connected with the first and second plate bodies.
Sun discloses the claim limitations of claim 1 above and Sun further discloses (figure 1-9) at least one support structure ( the capillary structure 12 covers each of the support bodies 14 per paragraph 0027) is disposed in the first chamber (the inside of the vapor chamber 1 within housing 11), the support structure being selected from a group consisting of copper column, sintered powder column body and annular column body ( sintered particles comprise the capillary structure 12 per paragraph 0024) , two ends of the support structure being respectively connected with the first and second plate bodies (capillary element support bodies 14 are connected to the upper and lower sections of the housing 11 containing the top wall 112 and bottom wall 113 respectively, as seen in figure 1-4, 8 and 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the first vapor chamber of Franz to include the internal support structures disclosed by Sun. Doing so would provide a known support structure inside of a vapor chambers recognized by Sun (per paragraph 0027 and the figures) which would provide rigidity for the vapor chamber by providing support between opposing walls of the vapor chamber.
Regarding claim 11, Franz as modified discloses the claim limitations of claim 5 above and Franz further discloses wherein the second section has two heat dissipation ends each respectively outward oppositely extending from the heat absorption end (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend oppositely away from the portion of the chambers 412 connected to the component 406 as seen in figure 4c).
	
Response to Arguments
Applicant’s arguments, see page 4-7, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franz et al. (US Patent Application Publication US 2012/0012281 A1) in view of Sun. (US Patent Application Publication US 2016/0219756 A1).
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. Regarding the applicant's arguments on pages 6-7 of the applicant's arguments, that Franz in view of Sun does not disclose the claimed limitations claim 1, The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the teachings of Sun provide reason for modifying the base reference of Franz to have ends of the second section, configured as a heat pipe, 412, of Franz to have two ends extend remotely away from contact with a common wall face of the first section as taught by Sun. By extending the ends of the second vapor chambers (412) of Franz beyond the boundaries of the first vapor chamber (408b) i.e. extending the vapor chambers beyond the boundaries of vapor chamber 408b would extend the heat pipes/ second section, 412, of Franz from the vapor chamber 408b as taught by Sun to provide the advantages of a vapor chamber and a heat pipe. As such Sun provides motivation for the ends of the heat pipes 412 of Franz to extend beyond the base so the heat pipes can provide a wide heat transferring direction range (per paragraph 0006 and 0008 of Sun, the heat pipe can transfer the heat over a longer distances, relative to a vapor chamber, to remote ends of the heat pipe) where the heat pipe can transfer heat away from the vapor chamber to external heat dissipation fins (per paragraph 0029 and 0035 of Sun, which would enhance heat dissipation efficiency per paragraph 0035). This would provide motivation to increase extension of the second section/heat pipes 412 of the beyond the boundaries disclosed by the base refence of Franz in order to provide enhanced heat dissipation capability as taught by Sun and as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763